Opinión concurrente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso.
I
Sostenemos una vez más la constitucionalidad de la Ley de Alquileres Razonables, Ley Núm. 464 de 25 de abril de 1946, según enmendada, 17 L.P.R.A. see. 181 et seq.
La sucesión Cabassa Voustad es dueña de dos (2) pro-piedades ubicadas en la Calle Dr. Basora, Mayagüez. Por muchos años, ambas propiedades han estado arrendadas a Ervin Rivera y Generosa Ortiz. La ocupada por Rivera está dedicada a uso comercial, en la primera planta, y a uso residencial, en la segunda; mientras que Ortiz utiliza la *825otra como vivienda. Los arrendamientos están sujetos al régimen de la Ley de Alquileres Razonables.
El 25 de noviembre de 1987 la sucesión, representada por su Administradora Ada Cabassa Voustad, instó en el Tribunal Superior, Sala de Mayagüez, sendas demandas de desahucio contra ambos inquilinos. En síntesis, expuso que a los fines de liquidar la sucesión, sus miembros deseaban vender las propiedades como una sola unidad y libre de inquilinos. Basó la causa de acción en el Art. 364 del Código Civil, 31 L.RR.A. see. 1425,(1) y en la norma estable-cida en Pizá v. Sailles Travel Agency, 114 D.P.R. 33 (1983). Además, adujo que de no prevalecer en sus planteamien-tos, cuestionaría la constitucionalidad de la Ley de Alquileres Razonables por violar las cláusulas sobre debido pro-ceso e igual protección de las leyes contenidas en el Art. II, Sec. 7 de nuestra Constitución, L.P.R.A., Tomo 1.
Oportunamente las acciones fueron consolidadas y el Estado compareció como interventor. El 31 de agosto de 1989, el tribunal (Hon. Germán J. Brau Ramírez, Juez) dictó sentencia. Como parte de sus determinaciones de he-chos, concluyó que la sucesión recibió ofertas de compra por setecientos cincuenta mil dólares ($750,000), sujetas a que las propiedades fueran entregadas sin inquilinos. Re-solvió que la ley no permitía el desahucio en casos de ven-tas para efectuar una partición sucesoria. Esa restricción, a su juicio, configuraba una incautación de la propiedad por el Estado sin justa compensación debido a la ausencia de un estado de emergencia en el país, lo cual estaba ve-dado por el Art. II, Sec. 9 de nuestra Constitución, supra. Declaró inconstitucional toda la ley. Erró.
*826II
En nuestro sistema republicano de gobierno, el poder judicial tiene la facultad de interpretar las leyes. En el descargo de esa función, hemos reconocido que “el legisla-dor no puede anticipar nunca todas las posibilidades ima-ginables en el elenco de situaciones en que la dinámica y conducta humanas se desenvuelven. En esas instancias, nuestra misión suprema es salvar —por la preeminencia del derecho envuelto— aquellas situaciones en las cuales una interpretación literal y rigurosa plantearía graves in-terrogantes y objeciones de carácter constitucional. Así, cuando el texto legal habla y se configura en términos ab-solutos, requiere que hagamos un esfuerzo por evitar el choque constitucional, si bien validándolo, pero atempe-rándolo si posible, y se logra satisfactoriamente la armonía entre el interés gubernamental envuelto y el valor prima-rio (Enfasis suplido y en el original.) P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 429 (1980).
Y es que, al enfrentarnos a situaciones no visualizadas por el legislador, si posible, nuestro deber es ajustar la ley conforme a su espíritu y a sus propósitos. Medina & Medina v. County Pride Foods, 122 D.P.R. 172 (1988).
En materia de hermenéutica constitucional y ante estatutos que adolecen de inconstitucionalidad por sub-inclusión, se reco-noce la facultad de los tribunales de extender los beneficios es-tatutarios a aquellos grupos o clases excluidos ... el impedi-mento constitucional podrá ser salvado, no mediante la interpretación del texto que por sus claros términos no es susceptible de serlo de otra manera, sino por la extensión de los beneficios a la clase excluida. El propósito legislativo, que que-daría frustrado con la anulación del estatuto, queda así en vigor y se supera el discrimen. (Énfasis suplido y en el original.) Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618-619 (1981).
*827III
Por todos es conocido que la Ley de Alquileres Razona-bles es un estatuto no sólo de control de precios, sino de profundo contenido social. Aunque en su origen respondió al estado de emergencia surgido a raíz de la Segunda Guerra Mundial, su vigencia trascendió esa época como instru-mento del Gobierno para solucionar, en parte, el problema de la escasez de vivienda.
Aplica a unidades de viviendas con una renta de menos de doscientos dólares ($200), y de menos de cuatrocientos dólares ($400) cuando se trate de locales comerciales. Art. 4 (17 L.P.R.A. sec. 184). Al vencimiento del contrato de arrendamiento, éste se prorrogará a opción del inquilino. Art. 12 (17 L.P.R.A. sec. 192). Esta restricción obliga a cualquier propietario que subsiguientemente adquiera la propiedad. Art. 15 (17 L.P.R.A. see. 205). Cualesquiera cláusulas contractuales limitativas de estos beneficios será nula. Art. 14 (17 L.P.R.A. sec. 204).
A modo de excepción, la ley dispone que el arrendador podrá desahuciar: (1) por falta de pago en el alquiler men-sual; (2) cuando la conducta del inquilino sea inmoral o represente un peligro o estorbo para la propiedad o los ve-cinos; (3) si subarrienda o cede el uso de la propiedad en violación del contrato; (4) si el inquilino dedica la propie-dad a un uso distinto del pactado y ello causa perjuicio al arrendador; (5) cuando el inquilino maliciosa o negligente-mente causa daños a la propiedad o de algún modo modi-fica la configuración de la vivienda sin permiso; (6) cuando de buena fe el dueño necesite el local para ocuparlo inme-diatamente como lugar de vivienda; (7) tratándose de un local comercial, cuando el dueño lo necesite y no tuviere otro local en el mismo edificio, y (8) por proyectar el pro-pietario la demolición total o parcial del edificio para cons-truir uno nuevo. Art. 12-A (17 L.RR.A. see. 193).
Al interpretar algunas de estas disposiciones, en lo re-*828lativo a locales comerciales, hemos decidido que el dueño tiene derecho a desahuciar al inquilino si desea retirar la propiedad del mercado de alquileres y ventas, aunque no vaya a utilizarla personalmente. Raluan Corp. v. Feliciano, 111 D.P.R. 598 (1981); Roselló Hnos. v. Figueroa, 74 D.P.R. 432 (1953). En estas instancias, no es requisito acreditar la buena fe. Pizá v. Sailles Travel Agency, supra, págs. 35-37.
Sin embargo, en cuanto a las propiedades dedicadas a vivienda, el desahucio procede en los supuestos contenidos en la ley, siempre que sea para ser ocupada inmediata-mente por el dueño en calidad de residencia. Rodríguez Rodríguez v. Tribunal Superior, 100 D.P.R. 421 (1972); Vidal v. Corte, 71 D.P.R. 582 (1950). Incluso, en Méndez v. Tribl. de Distrito, 72 D.P.R. 544 (1951), resolvimos que la ley no permite el desahucio sólo porque el dueño desea re-tirar la vivienda del mercado de alquileres para ocuparla su hijo.
IV
En el caso de autos, la cuestión no sólo es novel, sino distinta. La sucesión Cabassa Voustad interesa vender al mejor precio posible e inmediatamente efectuar la partición. Estamos, pues, ante unas circunstancias no pau-tadas expresamente por el legislador. El estatuto guarda silencio y debemos llenar esa laguna.
Incuestionablemente, al igual que en el pasado, hoy día subsisten los males que quiso atacar esta ley.(2) La savia *829legislativa que nutre las limitaciones estatutarias al des-ahucio —con la concesión de una prórroga automática a voluntad del arrendatario— es evitar la especulación con los cánones y proveerles a los arrendatarios la potestad de permanecer en la propiedad en vista de la carencia de vi-vienda existente.
Es evidente, pues, que las limitaciones sobre desahucio no son en sí mismas el fin legislativo. Son el medio o ins-trumento para lograr implantar la política pública de “re-glamentar el alquiler de modo que éste [sea] razonable ante una situación anormal de escasez de locales ...”. Colón Vélez v. Lebrón, 97 D.P.R. 154, 159 (1969). Y es que el le-gislador no eliminó el desahucio, sino que lo limitó, pues era consciente de que en ciertas situaciones era necesario, y ello no constituía un escollo en la consecución de su polí-tica pública.
V
Por otro lado, como instituto jurídico, la partición suce-soria necesariamente conlleva el traspaso de la propiedad de manos de la sucesión a su nuevo adquirente. En el fondo, ello no representa la situación de un propietario que, enteramente libre, toma la decisión de negociar la venta de la propiedad sin inquilinos o aumentar los cáno-*830nes de arrendamiento, con fines especulativos económicos. Más bien se asemeja a la venta forzosa en pública subasta, a cuya situación no le aplica la prórroga obligatoria del Art. 15, supra, pues el concepto de “venta” contenido en él es equiparable con actos de libre voluntad del dueño como la cesión y enajenación. Housing Investment Corp. v. Luna, 112 D.P.R. 173, 175 (1982). En dicho caso sostuvimos que, aunque tanto la Ley Hipotecaria y del Registro de la Propiedad como la Ley de Alquileres Razonables cumplen pro-pósitos de gran valor social, las limitaciones sobre el des-ahucio no son absolutas y sólo aplican a contratos de arrendamiento otorgados con anterioridad a la hipoteca.
No es necesario una profunda exégesis para comprender que estamos aquí ante una de las circunstancias no con-templadas por el legislador. La norma imperante en nues-tro ordenamiento jurídico no favorece la propiedad en co-munidad, sino su individualización “para evitar los frecuentes y graves males que provienen de la diversidad de condominios .... Siendo este derecho una consecuencia directa del derecho de propiedad que corresponde a cada co-propietario, se presenta como la expresión de la voluntad de cada uno de ellos, frente a todos los demás, que se ven en la necesidad de soportarla; sin que puedan ni impedir que se produzca su efecto extintivo, ni sustraerse a sus efectos jurídicos. Es, pues, un acto unilateral, que actúa un dere-cho absoluto, y que no pierde sus características, por la existencia, en algunos casos, de límites legales a su ejercicio .... La limitación de este derecho del copropietario sólo puede ser impuesta por la ley, como reflejo de una limita-ción al derecho de propiedad, basada en la teoría del abuso del derecho, porque es indudable que haciendo uso de aquella facultad, sin limitación en este sentido, podría ser utilizada en ciertos casos, sin justificación, ni necesidad”. (Énfasis suplido y escolio omitido.) J. Beltrán de Heredia y Castaño, La comunidad de bienes en Derecho español, Madrid, Ed. Rev. Der. Privado, 1954, págs. 332-334.
*831La comunidad hereditaria es una modalidad de la pro-piedad comunitaria en general. Por ende, la norma antes expuesta sobre partición le aplica, precisamente “a fin de que sabiendo cada uno cuáles [bienes] son suyos, lo custo-die con más diligencia, se apodere y disponga de ellos a su arbitrio como dueño y propietario y se eviten las discordias que de la falta de proindivisión se originan, pues ninguno puede ser compelido a tener contra su voluntad comunidad de bienes con otros (ley 1.a, título 10, Partida 5.a, ley final Código Justinianeo: ‘Communi dividundo’); ni vale el pacto de subsistir siempre en ella 0Inconmuni dividundo’); como tampoco debe se[r] obedecido en esta parte el precepto del testador, porque la comunidad perpetua está prohibida por derecho (ley Hoc iudicium) ... ”. (Énfasis suplido.) E. Bar-cenas Simarro, Particiones hereditarias extrajudiciales tes-tamentarias y abintestatos y formularios sobre herencias, Madrid, Ed. Forma Gráfica, S.A., 1978, T. I, pág. 14.
Nuestro Código Civil incorporó estos principios en el precepto de que ningún coheredero está obligado a perma-necer en la indivisión. Art. 1005 (31 L.P.R.A. sec. 2871). A fin de cuentas, la comunidad hereditaria es “una situación transitoria e inestable, fuente de litigios, obstáculo al esta-blecimiento de relaciones jurídicas regulares y dañosa a la economía .... El derecho de todo comunero a pedir la divi-sión es imprescriptible ... porque renace y se perpetúa en cada momento de la comunidad. Es un derecho potestativo y de caracterización o modificación jurídica; no porque per-mita imponer una determinada división, ni practicarla al legitimado, sino porque faculta para pedirla, es decir, para provocar necesariamente la división, con el consiguiente cambio de los derechos de participación en titularidades individuales independientes”. (Énfasis suplido y escolio omitido.) J.R. Lacruz Berdejo y F.A. Sancho Rebullida, De-recho de Sucesiones, Barcelona, Librería Bosch, 1971, T. I, págs. 209-210.
Lo expuesto refleja que estamos, pues, ante dos intere-*832ses tutelados por el Estado. Aunque importantes, ninguno es absoluto. Hemos visto que en las circunstancias de autos, el no permitir el desahucio obligaría a la sucesión Ca-bassa Voustad a recibir una cantidad menor de dinero al verse compelida a vender sujetos a la permanencia de los inquilinos. La otra opción sería mantenerse en un estado perpetuo de indivisión. Ciertamente esta última coarta el derecho de los herederos a solicitar la partición. La volun-tad del heredero de no permanecer en la indivisión prácti-camente estaría supeditada a la del inquilino e incluso a la de sus herederos cuando éste falleciera ocupando la propiedad. Art. 12-C (17 L.P.R.A. see. 195). No podemos atribuirle al legislador semejante propósito.
Concluimos que el concepto de “venta” contenido en el Art. 15 de la Ley de Alquileres Razonables, supra, excluye las motivadas por la partición de una sucesión. En esas circunstancias, el desahucio procede como parte del trá-mite de liquidación de la sucesión. Esta interpretación guarda armonía con los propósitos legislativos encarnados en la ley, a la par que salva el pronunciamiento de incons-titucionalidad decretado por el ilustrado tribunal de instancia.
Por estos fundamentos, concurrimos con la sentencia revocatoria.
— O —

 Dispone:
“La buena fe se presume siempre, y al que afirma la mala fe de un poseedor corresponde la prueba.” 31 L.P.R.A. see. 1425.


 “El problema de la vivienda es uno de los más serios con que se confronta el pueblo de Puerto Rico. La densidad de la población en vivo contraste con la limitada extensión geográfica del suelo, la concentración de una gran parte de las tierras en manos de corporaciones y de una minoría de grandes terratenientes, el éxodo de población rural hacia los grandes centros urbanos, el bajo nivel de salarios e ingresos prevalecientes en el país, la especulación en el arrendamiento de viviendas, solares, casas y edificaciones a base de alquileres injustos, irrazonables y abusivos, y otros factores económicos y sociales agravan el problema de la vivienda hasta el punto de *829crear una situación de emergencia que afecta el bienestar, la salud, la seguridad y la vida de cientos de miles de mujeres, hombres y niños a través de los campos y pueblos de Puerto Rico.
“... Miles de familias pobres enclavan sus viviendas en solares ajenos, por los cuales cobran sus dueños actualmente alquileres opresivos. Prácticas especulativas de carácter similar se han extendido también a las casas y edificios que se usan para negocios, y fines comerciales e industriales.
. . . . . . . .
“Para asegurar adecuada protección al pueblo de Puerto Rico en lo que con-cierne a este grave problema de la vivienda, falta, sin embargo, legislación apropiada sobre inquilinato, a fin de evitar la especulación por parte de los arrendadores, de garantizar alquileres razonables y de amparar convenientemente los derechos de los inquilinos.” (Enfasis suplido.) Exposición de Motivos de la Ley Núm. 464 de 25 de abril de 1946 (17 L.P.R.A. see. 181).